In a negligence action to recover damages for injury sustained by plaintiff as the result of the defendant’s negligent operation of a motor vehicle, defendant appeals from an order of the Supreme Court, Queens County, dated November 15, 1962, which granted plaintiff’s motion for summary judgment and set the case down for assessment! of damages. Order reversed, with $10 costs and disbursements, and motion denied. A question of fact is presented as to whether plaintiff sustained any injury at all (Ruppert v. Building Materials Dist., 10 A D 2d 621; Rubin v. Andino, 11 A D 2d 663; Sonnino v. Gol-Pak Corp., 15 A D 2d 740, 741). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.